DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 17 includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 17, 
“an inertial measurement unit” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “unit” is a generic place holder that is coupled with the functional language where the claim recites “to generate signals.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application, the corresponding structure for “an inertial measurement unit” can be “a sensor typically including one or more accelerometers, and one or more gyroscopes,” and “may include one or more of a magnetometer, a pressure sensor, and other types of sensors.” (Spec., [0052]).
“a drive mechanism” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “mechanism” is a generic place holder that is coupled with the functional language where the claim recites “to articulate the distal portion of the catheter.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application, the corresponding structure for “a drive mechanism” can be a robotic system such as the one depicted in Fig. 3A, and may include a housing and motors. (Spec., [0034]).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear whether “the detected movement” (line 10) refers to the “movement” (line 3) or other movements. For the purpose of advancing the prosecution, Examiner will assume that “the detected movement” (line 10) may refer to any detectable movements in the device or the patient.
It is unclear whether “a target” (lines 11-12) refers to “a target” (line 1) or other targets. For the purpose of advancing the prosecution, Examiner will assume that “a target” (lines 11-12) may refer to any target that can be defined within the scope of the invention.
Regarding Claim 11, It is unclear whether “a catheter” (line 3) refers to a “catheter” (line 1) or other catheters. For the purpose of advancing the prosecution, Examiner will assume that “a catheter” (line 3) may refer to any catheter that can be defined within the scope of the invention.
Regarding Claim 17, there is no antecedent basis for the phrase “the distal portion.” For the purpose of advancing the prosecution, Examiner will assume that “the distal portion” may refer to any part of a catheter that can be considered a distal part.
All the dependent claims that are dependent upon the aforementioned rejected claims, are also rejected as they inherit the deficiencies of their parent claims as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as obvious over Walker (US 2019/0167367 A1) in view of Kesten (US 6,493,575 B1).
Regarding Claim 1, Walker discloses a method of maintaining orientation of a catheter relative to a target (Abstract, “An associated robotic control system may be provided, which is configured to register the flexible instrument to an anatomical image using data from the tracking sensor and identify one or more movements suitable for navigating the instrument towards an identified target”; see also Figs. 12, 14, and 15) comprising: 
navigating a catheter in a luminal network ([0043], “the medical instrument 18 is a flexible and/or elongate medical device or any other tool that may be inserted into a body lumen … the instrument may be a catheter … other embodiments, the flexible inner member is a guidewire and the tubular outer member is a sheath catheter. In some embodiments, a guidewire, leader catheter, and sheath catheter are provided”); 
collecting data relating to movement of a distal tip of the catheter caused by physiological forces ([0014]-[0015], “navigating a distal tip of the flexible inner member to the target … the tracking subsystem includes position tracking sensors integrated into distal portions of the flexible inner member”; [0127], “the algorithms used to calculate the articulation and roll of an instrument in assisted driving may need to take into consideration the pulsatile flow in the arteries as well as heart and breath motions. In some embodiments, biological motions of the patient may be predicted and used to improve the performance of assisted driving. For example, in the images, the target may appear to move in sync with the patient's motion. Motion of the target may be sensed based on the instrument motion, live imaging such as fluoroscopy, or user input. The systems and methods of some embodiments detect and compensate for this cyclic motion, stabilizing the algorithm to converge faster. Some embodiments use an adjusted or moving target during computations of the translation, articulation, and/or roll.”); 
receiving images depicting the distal tip of the catheter and the target ([0031], “FIGS. 11A and 11B each illustrates a screen capture of one embodiment of a virtual biplane formed from two views of a segmented cone beam CT outline overlaid on either a fluoroscopy image or a plain background”; [0045], “the pre-procedural and/or intra-procedural images are acquired using a C-arm fluoroscope”; see also Figs. 9-10); 
identifying the distal tip of the catheter and the target … ([0071], “this virtual instrument information may be displayed to the user to help the user navigate. For example, instinctiveness indicators 930 such as the ring with colored cones shown in FIG. 9 may be added”; [0090], “the imagery video from an imaging system, as shown for example in FIG. 11B, may be frame grabbed by the system and then processed using computer vision techniques to determine anatomical features of interest to create targets or provide additional guidance as the user is creating the targets. For example, the system may detect body lumen edges based on pixel density and automatically compute the diameters and centerlines of the lumens within the two views; such a system may then allow the user to designate a single point in one image to identify the target position, heading, and ostium size using the anatomical data reconstructed from the imagery”; Fig. 6 shows identifying of a target in the images and planning a movement for the instrument); 
determining an orientation of the distal tip of the catheter relative to the target ([0046], “a tracking subsystem 36 may also be referred to as a position tracking system, a shape tracking system, or a localization subsystem. The term “localization” is used in the art in reference to systems and methods for determining and/or monitoring the position (i.e., location and/or orientation) of objects”; [0055], “the position or shape tracking sensors incorporated into the medical instrument 18 allow for real-time sensing of the instrument's position (i.e., location, orientation, and/or shape). … the position of the elongate instrument 18 is known relative to the anatomy, image, or model … a target anatomy may be identified in multiple fluoroscopy views to localize the target's position in three dimensional (3-D) space relative to the elongate instrument.”; [0014], “”navigating the medical instrument to the target location includes navigating a distal tip of a flexible inner member of the medical instrument to the target); 
confirming that the distal tip is oriented at the target ([0060], “the system calculates one movement or a series of movements required for the instrument to move from its current position toward, to, or through the target”; [0105], Fig. 12B, “the user's goal is to bend the virtual instrument 1200 (and the corresponding real instrument) towards the target 1210”); 
articulating the distal tip in response to the detected movement to maintain the orientation at the target based on the collected data ([0055]-[0060], “([0060], “the system calculates one movement or a series of movements required for the instrument to move from its current position toward, to, or through the target”; see also Figs. 15).
While Walker discloses identifying a target in the images and determining a movement for the instrument relative to the target (Fig. 6), Walker does not explicitly disclose wherein the distal tip of an interventional device is identified in the images.
Kesten teaches wherein the distal tip of an interventional device is identified in the images (Abstract, “a catheter tracking system for visualization of fluoroscopic images … An image analysis system capable of analyzing the image of the catheter and the radio opaque band, for receiving fluoroscopic image data from the fluoroscope determining physical parameters related to the left ventricle, and the relative position, orientation and motion of the catheter therein, and for determining the location and other parameters of treatment on intraventricular surfaces”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guiding system/method, as taught by Walker, to identify the distal tip of the device in the images, like taught by Kesten, in order to provide more information regarding the position/orientation/motion of the interventional device relative to the target, and other parameters of treatment. (see Kesten, Abstract). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 2, Walker does not disclose wherein the orientation of the distal tip of the catheter is determined using image analysis.
Kesten teaches wherein the orientation of the distal tip of the catheter is determined using image analysis (Abstract, “a catheter tracking system for visualization of fluoroscopic images … An image analysis system capable of analyzing the image of the catheter and the radio opaque band, for receiving fluoroscopic image data from the fluoroscope determining physical parameters related to the left ventricle, and the relative position, orientation and motion of the catheter therein, and for determining the location and other parameters of treatment on intraventricular surfaces”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guiding system/method, as taught by Walker, to identify the orientation of the distal tip of the device using image analysis, like taught by Kesten, in order to provide more information regarding the position/orientation/motion of the interventional device relative to the target, and other parameters of treatment. (see Kesten, Abstract). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 3, Walker further discloses wherein the collected data is received from an inertial measurement unit (Fig. 7; [0063]-[0064], “Two five-degree of freedom (DOF) sensors 714 are located at the base of the sheath articulation section 716, two 5-DOF sensors 724 are located at the base of the leader articulation section 726, and a single 5-DOF sensor 734 is located at or near the tip of the guidewire 730,” in which DOF sensors are inertial measurement units).
Regarding Claim 4, Walker further discloses determining a three-dimensional angle between a current orientation of the distal tip of the catheter and an orientation where a vector extending from the distal tip of the catheter intersect the target ([0063], “These pairs of 5-DOF sensors enable tracking of each of the leader 720 and the sheath 710 in 6-DOF so that complete orientation, location, and heading are known.”; Figs. 12A-12B wherein the orientation is adjusted; Figs. 15A-15E, wherein the movement is adjusted based on the angles).
Regarding Claim 5, Walker further discloses articulating the distal tip of the catheter to achieve the orientation where the vector extending from the distal tip of the catheter intersect the target (see the citation under Claim 4 above; [0060]-[0061], “the system calculates one movement or a series of movements required for the instrument to move from its current position toward, to, or through the target”; see also [0055]).
Regarding Claim 6, Walker further disclose wherein the images are fluoroscopic or ultrasound images ([0045], “the pre-procedural and/or intra-procedural images are acquired using a C-arm fluoroscope”; see also Figs. 9-10; see also the citations/reasoning provided under Claim 1 above wherein Walker was modified by Kesten to provide fluoroscopic images).
While Walker discloses identifying a target in the images and determining a movement for the instrument relative to the target (Fig. 6), Walker does not explicitly disclose wherein the distal tip of an interventional device is identified in the fluoroscopic images. With a similar citation and reasoning as provided under Claim 1 above, the modified Walker under Claim 1 teaches wherein the distal end of the device is identified in the fluoroscopic images.
Regarding Claim 7, Walker further discloses wherein the physiological forces are caused by respiration and cardiac functions ([0127], “the algorithms used to calculate the articulation and roll of an instrument in assisted driving may need to take into consideration the pulsatile flow in the arteries as well as heart and breath motions. In some embodiments, biological motions of the patient may be predicted and used to improve the performance of assisted driving. For example, in the images, the target may appear to move in sync with the patient's motion. Motion of the target may be sensed based on the instrument motion, live imaging such as fluoroscopy, or user input. The systems and methods of some embodiments detect and compensate for this cyclic motion, stabilizing the algorithm to converge faster. Some embodiments use an adjusted or moving target during computations of the translation, articulation, and/or roll”).
Regarding Claim 8, Walker further discloses wherein the data is collected during navigation of the catheter towards the target. ([0055], “the position or shape tracking sensors incorporated into the medical instrument 18 allow for real-time sensing of the instrument's position (i.e., location, orientation, and/or shape). … the representation of the elongate instrument can be displayed moving in real-time in an anatomical image or model … .”).
Regarding Claim 9, Walker further discloses presenting on a user interface a virtual catheter tip and a virtual target. ([0070], “The tracked instrument is simulated by rendering it with 3-D computer graphics and displaying, overlaying, or superimposing it on stored fluoroscopy images”; [0071], “instinctiveness indicators 930 such as the ring with colored cones shown in FIG. 9 may be added to the virtual instrument 920 and used to signal to the user which direction the instrument will bend”; [0110], “the outer member 924 and the inner member 922 of an instrument 920 may be indicated on the screen with lines, dots, geometric shapes, or other imagery.”; Fig. 9, [0110], ”in FIG. 9, the following are depicted: a rectangle 940 around the target 915, a rectangle 942 adjacent the location of the articulation section of the inner member 922, and a rectangle 944 adjacent the location of the articulation section of the outer member 924”).
Regarding Claim 10, Walker further discloses presenting an indicator on the user interface when the physiological forces are in approximately the same phase of their cycle as when the distal tip was confirmed oriented at the target. ([0127], “[0127] In various embodiments, the algorithms used to calculate the articulation and roll of an instrument in assisted driving may need to take into consideration the pulsatile flow in the arteries as well as heart and breath motions. In some embodiments, biological motions of the patient may be predicted and used to improve the performance of assisted driving. For example, in the images, the target may appear to move in sync with the patient's motion. Motion of the target may be sensed based on the instrument motion, live imaging such as fluoroscopy, or user input. The systems and methods of some embodiments detect and compensate for this cyclic motion, stabilizing the algorithm to converge faster. Some embodiments use an adjusted or moving target during computations of the translation, articulation, and/or roll”; see also the rejection under Claim 9 where a virtual instrument is presented on the screen that can be considered as a mark or indicator. Therefore, taking the above into account, the virtual indicator can be synced with the periodic movement and will display the synced visualization of the device at the targeted desired location).
Regarding Claim 11, Walker discloses a method of correcting an alignment of a catheter relative to a target (Abstract, “An associated robotic control system may be provided, which is configured to register the flexible instrument to an anatomical image using data from the tracking sensor and identify one or more movements suitable for navigating the instrument towards an identified target”; see also Figs. 12, 14, and 15; see also similar limitations discussed under the rejection for Claim 1) comprising: 
receiving signals from an inertial measurement unit located at a distal end of a catheter; ([0063]-[0064], “Two five-degree of freedom (DOF) sensors 714 are located at the base of the sheath articulation section 716, two 5-DOF sensors 724 are located at the base of the leader articulation section 726, and a single 5-DOF sensor 734 is located at or near the tip of the guidewire 730,” in which DOF sensors are inertial measurement units);
determining movement of the distal end of the catheter caused by physiological forces ([0014]-[0015], “navigating a distal tip of the flexible inner member to the target … the tracking subsystem includes position tracking sensors integrated into distal portions of the flexible inner member”; [0127], “the algorithms used to calculate the articulation and roll of an instrument in assisted driving may need to take into consideration the pulsatile flow in the arteries as well as heart and breath motions. In some embodiments, biological motions of the patient may be predicted and used to improve the performance of assisted driving. For example, in the images, the target may appear to move in sync with the patient's motion. Motion of the target may be sensed based on the instrument motion, live imaging such as fluoroscopy, or user input. The systems and methods of some embodiments detect and compensate for this cyclic motion, stabilizing the algorithm to converge faster. Some embodiments use an adjusted or moving target during computations of the translation, articulation, and/or roll.”);  
receiving images depicting the distal end of the catheter and the target (see the relevant citation for a similar limitation stated under Claim 1); 
identifying the distal end of the catheter and the target … (see the relevant citation for a similar limitation stated under Claim 1); 
determining an orientation of the distal end of the catheter relative to the target see the relevant citation for a similar limitation stated under Claim 1; 
articulating the distal tip of the catheter in response to the detected movement to achieve and maintain an orientation towards the target such that a tool extended from an opening at the distal end of the catheter would intersect the target ([0055]-[0060], “([0060], “the system calculates one movement or a series of movements required for the instrument to move from its current position toward, to, or through the target”; see also Figs. 15; see Fig. 15E showing a tool/guidewire 1512 intersecting the target; [0105], wherein the device is controlled to reach the target; [0109], “provide feedback to the user to let the user know that the instrument is progressing correctly. … Visual indicators may be provided to show that the target algorithm is converging on a solution and aiming the instrument towards the target position. In some embodiments, this can be indicated using color on or around the target. For example, in one embodiment, a red border around the target is displayed when the instrument is far from the target, yellow is displayed when nearing the target, and green is displayed when the instrument is aligned with the target.” So, the indicators such as colors can help the system achieve and maintain a desired orientation).
While Walker discloses identifying a target in the images and determining a movement for the instrument relative to the target (Fig. 6), Walker does not explicitly disclose wherein the distal tip of an interventional device is identified in the images.
Kesten teaches wherein the distal tip of an interventional device is identified in the images (Abstract, “a catheter tracking system for visualization of fluoroscopic images … An image analysis system capable of analyzing the image of the catheter and the radio opaque band, for receiving fluoroscopic image data from the fluoroscope determining physical parameters related to the left ventricle, and the relative position, orientation and motion of the catheter therein, and for determining the location and other parameters of treatment on intraventricular surfaces”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guiding system/method, as taught by Walker, to identify the distal tip of the device in the images, like taught by Kesten, in order to provide more information regarding the position/orientation/motion of the interventional device relative to the target, and other parameters of treatment. (see Kesten, Abstract). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 12, Walker further discloses determining a three-dimensional angle between a current orientation of the distal end of the catheter and an orientation where a vector extending from the distal end of the catheter intersect the target. ([0063], “These pairs of 5-DOF sensors enable tracking of each of the leader 720 and the sheath 710 in 6-DOF so that complete orientation, location, and heading are known.”; Figs. 12A-12B wherein the orientation is adjusted; Figs. 15A-15E, wherein the movement is adjusted based on the angles).
Regarding Claim 13, Walker further discloses wherein the images are fluoroscopic images. (see the relevant citation/reasoning for a similar limitation stated under Claim 6).
Regarding Claim 15, Walker further discloses wherein the physiological forces are caused by respiration and cardiac functions ([0127], “the algorithms used to calculate the articulation and roll of an instrument in assisted driving may need to take into consideration the pulsatile flow in the arteries as well as heart and breath motions. In some embodiments, biological motions of the patient may be predicted and used to improve the performance of assisted driving. For example, in the images, the target may appear to move in sync with the patient's motion. Motion of the target may be sensed based on the instrument motion, live imaging such as fluoroscopy, or user input. The systems and methods of some embodiments detect and compensate for this cyclic motion, stabilizing the algorithm to converge faster. Some embodiments use an adjusted or moving target during computations of the translation, articulation, and/or roll”).
Regarding Claim 16, Walker further discloses wherein the data is collected during navigation of the catheter towards the target. ([0055], “the position or shape tracking sensors incorporated into the medical instrument 18 allow for real-time sensing of the instrument's position (i.e., location, orientation, and/or shape). … the representation of the elongate instrument can be displayed moving in real-time in an anatomical image or model … .”).
Regarding Claim 17, Walker discloses a system for maintaining orientation of a catheter towards a target (Abstract, “An associated robotic control system may be provided, which is configured to register the flexible instrument to an anatomical image using data from the tracking sensor and identify one or more movements suitable for navigating the instrument towards an identified target”; see also Figs. 12, 14, and 15; see also similar limitations discussed under the rejections for Claims 1 and 11) comprising: 
a catheter including an inertial measurement unit (IMU), the IMU configured to generate signals relating to movement of the distal portion of the catheter (Fig. 7; [0063]-[0065], “Two five-degree of freedom (DOF) sensors 714 are located at the base of the sheath articulation section 716, two 5-DOF sensors 724 are located at the base of the leader articulation section 726, and a single 5-DOF sensor 734 is located at or near the tip of the guidewire 730, … These pairs of 5-DOF sensors enable tracking of each of the leader 720 and the sheath 710 in 6-DOF so that complete orientation, location, and heading are known,” in which DOF sensors are inertial measurement units), and a drive mechanism associated with the catheter and configured to articulate the distal portion of the catheter ([0017], “The instrument driver is operably coupled to the flexible instrument and includes motors and other hardware configured to insert and retract the flexible instrument and manipulate the at least one controllable bending segment”; Fig. 3; [0049] Attached to the table 12 is a robotic arm (also referred to as a setup joint) 20 to which a robotic instrument driver 22 is coupled. One or more splayers 24 may be mounted to the instrument driver 22. In some embodiments, the splayers 24 are coupled to or form a portion of the medical instrument 18. The medical instrument 18 of some embodiments also includes one or more pullwires disposed therein. The pullwires are attached to an articulation section of the medical instrument 18 … the components are configured such that a motor in the robotic instrument driver 22 rotationally drives an output shaft, which rotates the pulley of the splayer 24 and thereby adjusts tension in the pullwire to articulate the articulation section of the medical instrument 18”; [0043], “the instrument may be a catheter”); and 
a computing device, the computing device including a processor and memory, the memory storing thereon instructions that when executed by the processor (Fig.3, #34; [0051]-[0053], “The controller 34 is a computing device. As shown in FIG. 4, the controller 34 includes electronics, including a processor 50, and memory 52 having instructions stored thereon. The instructions, when executed by the processor 50, cause the processor 50 to perform various controls methods and execute various algorithms described elsewhere herein”), 
receive signals from the IMU (see [0051]-[0053] regarding the main controller, processor, and memory; [0055], “the position or shape tracking sensors incorporated into the medical instrument 18 allow for real-time sensing of the instrument's position (i.e., location, orientation, and/or shape)”; see [0063]-[0065] regarding the IMU); 
determine motion of the IMU caused by physiological forces (Fig. 7; [0063]-[0065], “Two five-degree of freedom (DOF) sensors 714 are located at the base of the sheath articulation section 716, two 5-DOF sensors 724 are located at the base of the leader articulation section 726, and a single 5-DOF sensor 734 is located at or near the tip of the guidewire 730, … These pairs of 5-DOF sensors enable tracking of each of the leader 720 and the sheath 710 in 6-DOF so that complete orientation, location, and heading are known,” in which DOF sensors are inertial measurement units; see [0127] for physiological forces such as “heart and breath motions”); 
receive images depicting the distal portion of the catheter and a target (see the citation for a similar limitation under the rejection for Claim 1 stated above); …
and send signals to the drive mechanism to articulating the distal portion of the catheter to achieve and maintain an orientation towards the target such that a tool extended from an opening at the distal portion of the catheter would intersect the target ([0055]-[0060], “([0060], “the system calculates one movement or a series of movements required for the instrument to move from its current position toward, to, or through the target”; see also Figs. 15; see Fig. 15E showing a tool/guidewire 1512 intersecting the target; [0105], wherein the device is controlled to reach the target; [0109], “provide feedback to the user to let the user know that the instrument is progressing correctly. … Visual indicators may be provided to show that the target algorithm is converging on a solution and aiming the instrument towards the target position. In some embodiments, this can be indicated using color on or around the target. For example, in one embodiment, a red border around the target is displayed when the instrument is far from the target, yellow is displayed when nearing the target, and green is displayed when the instrument is aligned with the target.” So, the indicators such as colors can help the system achieve and maintain a desired orientation; see also [0060]-[0061]).
While Walker discloses identifying a target in the images and determining a movement for the instrument relative to the target (Fig. 6), Walker does not explicitly disclose determining the orientation of the distal portion of the catheter relative to the target based on the images.
Kesten teaches determining the orientation of the distal portion of the catheter relative to the target based on the images (Abstract, “a catheter tracking system for visualization of fluoroscopic images … An image analysis system capable of analyzing the image of the catheter and the radio opaque band, for receiving fluoroscopic image data from the fluoroscope determining physical parameters related to the left ventricle, and the relative position, orientation and motion of the catheter therein, and for determining the location and other parameters of treatment on intraventricular surfaces”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guiding system/method, as taught by Walker, to identify the distal tip of the device, like taught by Kesten, in order to provide more information regarding the position/orientation/motion of the interventional device relative to the target, and other parameters of treatment. (see Kesten, Abstract). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 18, Walker further discloses wherein the memory stores thereon instructions that when executed by the processor (see the rejection under Claim 17 above), determine a three-dimensional angle between a current orientation of the distal portion of the catheter and an orientation where a vector extending from the distal portion of the catheter intersect the target (see similar rejection under Claim 4 stated above).
Regarding Claim 19, Walker further discloses wherein the movement of the distal portion of the catheter is a result of physiological forces including respiration and cardiac function (see similar rejection under Claim 7 stated above).
Regarding Claim 20, Walker further disclose wherein the images are fluoroscopic images ([0045], “the pre-procedural and/or intra-procedural images are acquired using a C-arm fluoroscope”; see also Figs. 9-10; see also the citations/reasoning provided under Claim 17 above wherein Walker was modified by Kesten).
While Walker discloses identifying a target in the images and determining a movement for the instrument relative to the target (Fig. 6), Walker does not explicitly disclose wherein the orientation of the distal tip of an interventional device is determined in the fluoroscopic images. 
Kesten teaches determining the orientation of the distal portion of the catheter relative to the target based on the images (Abstract, “a catheter tracking system for visualization of fluoroscopic images … An image analysis system capable of analyzing the image of the catheter and the radio opaque band, for receiving fluoroscopic image data from the fluoroscope determining physical parameters related to the left ventricle, and the relative position, orientation and motion of the catheter therein, and for determining the location and other parameters of treatment on intraventricular surfaces”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guiding system/method, as taught by Walker, to determine the orientation of the distal tip of the device in the images, like taught by Kesten, in order to provide more information regarding the position/orientation/motion of the interventional device relative to the target, and other parameters of treatment. (see Kesten, Abstract). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claim 14 is rejected under 35 U.S.C. 103 as obvious over Walker (US 2019/0167367 A1) in view of Matsumoto (US 2022/0160335 A1).
Regarding Claim 14, Walker further discloses wherein the images are ultrasound images ([0045], “Suitable imaging subsystems … include … ultrasound”; [0068], “The live image may be acquired via … ultrasound”; see also [0086]).
While Walker discloses identifying a target in the images and determining a movement for the instrument relative to the target (Fig. 6), Walker does not explicitly disclose wherein the distal tip of an interventional device is identified in the ultrasound images.
However, Walker is silent as to wherein the distal tip of an interventional is identified in the ultrasound images.
Matsumoto teaches wherein the distal tip of an interventional device is identified in the ultrasound images ([0184], “the insert C in the ultrasound image U are detected, the image analysis unit 9 estimates an insertion direction of the insert C. In this case, the image analysis unit 9 detects a trajectory of the distal end of the insert C by analyzing ultrasound images U of a plurality of frames continuously generated by the image generation unit 6, and estimates the insertion direction of the insert C based on the detected trajectory of the distal end”; see target B in Figs. 6-12 and 14-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guiding system/method, as taught by Walker, to identify the distal tip of the device in the images, like taught by Matsumoto, in order to provide more information regarding the position/orientation of the interventional device relative to the target. (see Matsumoto, [0184]). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dickhans (US 20170156685 A1) discloses systems, devices and methods for providing visual guidance for navigating inside a patient's chest including presenting a three-dimensional (3D) model of a luminal network and using EM sensors. Moll (US 10368951 B2) discloses a robotic catheter system and methods. Hill (US 20160128669 A1) discloses a system includes a treatment probe, a first tracking sensor configured to track a location of the treatment probe, an ultrasound imager, a second tracking sensor configured to track a location of the ultrasound imager, and a tracking system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793